Citation Nr: 1607833	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of fracture of all toes of the left foot. 

2.  Entitlement to service connection for residuals of laceration of the right ring finger and hand, claimed as arthritis. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure. 

4.  Entitlement to service connection for residuals of a left shoulder injury. 

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

6.  Entitlement to an initial compensable evaluation for eczema. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to December 1971 and from March 1972 to September 1980.  The Veteran also had more than 23 years of active and inactive duty for training in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.   

In an October 2013 decision, the Board remanded the appeal for further development.  

The Veteran testified before the undersigned Veterans Law Judge in March 2014 and a copy of that transcript is of record.  

In a July 2014 decision, the Board, in relevant part, remanded the issues of entitlement to service connection for right ring finger and hand lacerations, GERD, a left shoulder disability, and increased evaluations for bilateral hearing loss and eczema.  

As will be discussed further below, in an April 2014 statement, the Veteran withdrew his appeal for fracture of all toes of the left foot.  However, while the issue was referenced in the July 2014 Board decision, it was not formally dismissed.  As such, the Board will dismiss the issue herein.  

The Board also notes that in an April 2015 statement, the Veteran withdrew his appeal of an increased rating for bilateral hearing loss.  However, in a May 2015 report of contact, the Veteran stated that he wanted to continue his appeal for an increased rating for bilateral hearing loss.  As such, the issue is still before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the March 2014 Board hearing transcript.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in an April 2014 written statement the Veteran withdrew his appeal of the claim for service connection for residuals of fracture of all toes of the left foot.  

2.  Prior to the promulgation of a decision, in an April 2015 written statements the Veteran withdrew his appeal of the claims for service connection for residuals of laceration of the right ring finger and hand, claimed as arthritis, and service connection for GERD.  

3.  The Veteran's left shoulder disability did not manifest during, or as a result of active military service.  

4.  Upon entrance into service, the Veteran's bilateral hearing loss was equal to a noncompensable rating.  

5.  For the entire appeal period, the Veteran's bilateral hearing loss has been manifested by hearing acuity of no worse than Level I in the right ear and no worse than Level II in the left ear.

6.  For the entire appeal period the Veteran's eczema has been manifest by less than 5 percent of the total body affected, less than 5 percent of the exposed body affected, and no more than topical therapy required.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for residuals of fracture of all toes of the left have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal for service connection for residuals of laceration of the right ring finger and hand, claimed as arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal for service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for residuals of a left shoulder injury are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2015).

6.  The criteria for an initial compensable rating for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.188, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in an April 2014 statement, the Veteran's stated that he was requesting a withdrawal for the "left foot injury".  In April 2015 statements, the Veteran stated that he was "requesting to withdraw" his claim for GERD and his claim for "right finger and hand injury".  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed. 

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

In regards to the Veteran's claim for residuals of a left shoulder injury, the notice requirements were accomplished by a letter sent in December 2007, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim for higher ratings for bilateral hearing loss and eczema arise from a disagreement with the initial evaluations that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Board also notes that as part of the July 2014 Board remand, the Veteran was provided with an opportunity to identify outstanding treatment records, to include left shoulder treatment in 1981.  However, to date the Veteran has not responded.  

In regards to the Veteran's claim for residuals of a left shoulder injury, the Veteran was afforded a VA examination in June 2015.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regards to the Veteran's increased rating claims for eczema, the Veteran was afforded VA examinations in January 2008 and June 2015.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's eczema in sufficient detail so that the Board's evaluation is an informed determination.  Id. 
In regards to the Veteran's increased rating claim for bilateral hearing loss, the Veteran was afforded VA examinations in January 2008, December 2009, January 2011, and June 2015.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  Id.  Moreover, the June 2015 VA examination specifically addressed the reported functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issues on appeal, the evidence necessary to substantiate the claims and suggested the submission of additional evidence.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the July 2014 remand directives which included affording the Veteran the opportunity to identify outstanding treatment records and affording the Veteran new VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Service Connection

The Veteran contends that he has a left shoulder disability that is due his military service.  Specifically, the Veteran has reported that he fell off his bicycle and injured his left shoulder. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of left rotator cuff tendonitis, left rotator cuff tear and osteoarthritis.  

The Veteran's service treatment records show that in April 1975 the Veteran was treated after falling off a bicycle the previous night.  As such, the Veteran's claim turns on whether his currently diagnosed left shoulder disability is related to his in-service bicycle fall.  

In this regard, the Veteran's active duty service treatment records are absent of any complaints, treatment, or diagnosis of a left shoulder condition.  The April 1975 service treatment record shows that the Veteran received abrasions to the right check and ear.  The Veteran reported that he washed the area with soap and water.  The physician noted that it was mostly scabbed over with no swelling or redness.  The Veteran was instructed to keep the abrasions clean and open.  The Veteran was also given pain medication.  

An October 1998 a private treatment record shows that the Veteran reported that he injured his shoulder six months prior.  The Veteran reported that he saw a doctor for the injury at first and was told to keep applying heat and to take Motrin.  

Another October 1998 private treatment record shows that the Veteran reported that he had had left shoulder pain for the prior 22 years.  The Veteran was diagnosed with left shoulder impingement.  

A 2001 private treatment record shows the Veteran was treated for left shoulder pain for the prior week.  The Veteran was diagnosed with tendonitis.  

An August 2007 Reserve Health Risk Assessment shows that the Veteran was taking Naproxen for a left shoulder injury.  

A January 2011 VA treatment record shows that the Veteran was treated for shoulder pain.  

Private treatment records dated March 2011 to June 2014 show that the Veteran was treated for left shoulder complaints.  

At the March 2014 Board hearing, the Veteran testified that most of the injuries after the 1975 bicycle accident were lacerations to various parts of his body but he also injured his left shoulder.  The Veteran reported that he self-medicated with heat and ice at the time.  The Veteran also reported that after he got out of service in 1980 or 1981 he sought treatment at Kaiser Permanente and was diagnosed with a torn rotator cuff.  The Veteran also reported that after the fall his left shoulder also had an abrasion on it and was extremely painful.  The Veteran stated that when he went to the doctor he told them about his shoulder and they told him to use ice and heat.  The Veteran reported that he continues to have pain until this day.  

At the June 2015 VA examination, the Veteran reported the in-service bicycle accident.  The Veteran reported that he was treated conservatively at the time, including medications and physical therapy.  The Veteran reported that over the ensuing decades he developed problems with both of his shoulders, the left greater than the right.  The examiner concluded that it was less likely as not that the Veteran's current bilateral shoulder condition is proximately due to or caused by military service.  The examiner explained that even though the Veteran repeatedly states that the shoulder problems date back to his active duty military service days, the service treatment records do not contain any documentation that the examiner could locate with regard to any shoulder problems at all.  The examiner noted that there are statements made about decades-long longevity of the shoulder problems, but no acute documentation in the service treatment records.  The examiner noted that the bicycle accident was noted in 1975, but only for abrasions to the face, and no documentation of any shoulder injuries at all.  The examiner stated that thus, service connection was not substantiated at the time of the examination.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a left shoulder disability.  

In this regard, the Board finds that June 2015 VA examination and opinion are highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the June 2015 VA opinion was provided by a VA staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the Veteran's lay statements of record in reaching his conclusions.  The opinion is also consistent with the evidence of record that is absent of any in-service left shoulder complaints or treatment, to include after the 1975 bicycle accident.  Furthermore, there are no contradictory opinions of record.  The Board thus finds that the June 2015 opinion is dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his current left shoulder disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of a left shoulder disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed left shoulder disability is related to his active military service, to include the 1975 bicycle accident requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed left shoulder disability is in any way related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's left shoulder osteoarthritis is properly afforded such consideration, as it is an enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

The Board acknowledges the Veteran's assertions that his left shoulder pain began in service after the 1975 bicycle accident.  The Board also acknowledges the October 1998 private treatment record that shows the Veteran reported he had left shoulder pain for the prior 22 years.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the Veteran's assertions are inconsistent with the more contemporaneous evidence of record.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Again, the Veteran's service treatment records, to include the April 1975 treatment record, are absent of any complaints, treatment, or diagnosis of a left shoulder condition.  Instead, the medical evidence of record shows that the Veteran first complained of a left shoulder condition almost 18 years after release from active duty service.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board also notes that the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the April 1975 service treatment record does not show any injury to the Veteran's left shoulder or that the Veteran complained of any injury to his left shoulder, although he did report abrasions to his right cheek and ear.  Consequently, the Board finds that there is no credible lay evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.

There is also no credible evidence of record that the Veteran's left shoulder osteoarthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  The most probative evidence of record shows that the Veteran was not diagnosed with osteoarthritis until 2011.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Ratings

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Bilateral Hearing Loss

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2014).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Board notes that the Veteran was awarded service connection for bilateral hearing loss, in part, based on the theory of aggravation of a preexisting disability.  In cases involving aggravation during active service, the rating will compensate only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  It is necessary to deduct from the present rating the degree, if ascertainable, of the disability existing at the time of entrance into active service.  38 C.F.R. §§ 3.322(a), 4.22 (2015).  Here, there is no enlistment examination of record for the Veteran's first period or second period of active duty service.  As the Board cannot determine the average puretone threshold at enlistment for either period, the Board finds that the level of disability at the time of enlistment is not ascertainable and the preexisting level of disability is equal to a noncompensable rating.  The Board thus finds that no adjustment to the current disability rating percentage is required.  

Turning to the current findings, the Veteran was afforded a VA examination in January 2008.  The Veteran's Maryland CNC Word List speech recognition score was 100 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
25
50
60
39 (38.75)
LEFT
20
30
50
70
43 (42.5)

Applying the results to Table VI, the findings yield a numeric designation of Level I hearing in both the right and left ears.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in December 2009.  The Veteran's Maryland CNC Word List speech recognition score was 100 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:  



HERTZ

1000
2000
3000
4000
Average
RIGHT
25
20
50
60
39 (38.75)
LEFT
20
25
50
70
41 (41.25)

Applying the results to Table VI, the findings yield a numeric designation of Level I hearing in both the right and left ears.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

In a December 2010 statement from a private physician, Dr. Charles Railsback states that the Veteran's speech recognition threshold in the right ear was 25 decibels and the left ear was 33 decibels.  The Veteran's discrimination scores were 92 percent in the right ear and 88 percent in the left ear.  

Applying the results to Table VI, the findings yield a numeric designation of Level I hearing in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  Based on the statement, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in January 2011.  The Veteran's Maryland CNC Word List speech recognition score was 96 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
20
55
55
39 (38.75)
LEFT
20
25
55
70
43 (42.5)

Applying the results to Table VI, the findings yield a numeric designation of Level I hearing in both the right and left ears.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

At the March 2014 Board hearing, the Veteran testified that he has a difficult time hearing and understanding people.  

The Veteran was afforded another VA examination in June 2015.  The examiner noted that the Veteran's hearing loss impact his ordinary condition in daily life including his ability to work.  The examiner noted that the Veteran reported "I catch myself turning my head so I can hear better".  The examiner also noted that the Veteran is retired.  The Veteran's Maryland CNC Word List speech recognition score was 96 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
20
60
65
43 (42.5)
LEFT
20
30
55
75
45

Applying the results to Table VI, the findings yield a numeric designation of Level I hearing in both the right and left ears.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Based on the evidence above, a compensable rating for the Veteran's bilateral hearing loss is not warranted.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of difficulty with normal conversation and the negative impact his hearing loss has on his daily life.  The Board finds that the Veteran is both competent and credible in his report of his hearing loss symptomatology.  However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  

Eczema

The Veteran's eczema is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  Under diagnostic code 7806, a noncompensable rating is warranted for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent disability rating is warranted for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id.  

A 30 percent disability rating is warranted for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

A 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  Id.  
Diagnostic Code 7806 also provides that the skin condition may alternatively be evaluated on the basis of disfigurement or scarring.  

Turning to the evidence of record, the Veteran was afforded a VA examination in January 2008.  The Veteran reported that his hands break out frequently with blisters, averaging six to eight times per year, lasting one month.  The examiner noted that he used Clobetasol, 0.05 percent every day and urea cream, 40 percent, two to three times per day.  He also had been using Ketoconazole, 2 percent cream, with severe breakouts.  The examiner noted that the Veteran used to use Betamethasone and hydrocortisone, 1 percent cream for itching.  He also used Atarax for itching.  

The Veteran also reported that a facial rash breaks out every two to three months.  He used Mupirocin, 2 percent, with breakouts, two to three times per day.  The Veteran reported that the facial rash itches severely and is very painful.  The examiner noted that the Veteran has also been diagnosed with shingles of the face in the past.  He also used hydrocortisone cream for the severe itch and also Atarax for the severe itch.  He also used Abreva for the lip and Calactin cold sore gel with breakouts.  

The Veteran also reported that he gets a rash under his arms, across his chest, in both groins, and both ankles.  The Veteran reported that these rashes occur six to eight times per year and last two to three weeks at a time.  He used hydrocortisone cream, one percent, for the itch, and also used Atarax for the itch.  
On physical examination, the examiner noted that the Veteran's skin was completely normal on the face.  The examiner noted there were no lesions on his lip.  The examiner noted two to three red spots on his left cheek which were not infected and not red with no drainage or pus.  The examiner noted there was no visible rash on his underarms, his neck, his chest, or his groin, or either ankle or foot.  There was no scarring and no disfigurement present in any of these areas.  The examiner noted zero percent of the total body was affected and zero percent of the exposed body was affected on examination.  There was also no scarring and no disfigurement present on examination.  

VA treatment records dated June 2008 to April show that the Veteran's skin was repeatedly noted as "no rash".  The records also show that the Veteran was being treated with urea cream and clobetasol.  

In a December 2010 private statement, Dr. Odilon Alvarado stated that the Veteran continues to have service-connected eczema dermatitis and he continues to treat the Veteran intermittently with systemic therapy.  

At the March 2014 Board hearing, the Veteran reported that he his hands, neck, arm pits, and crotch are affected.  The Veteran also reported that he had outbreaks almost monthly.  The Veteran also reported that he uses clobetasol, betamethasone, and urea cream for his breakouts.  The Veteran also reported that during the summer months his condition is worse.  

The Veteran was afforded another VA examination in June 2015.  The Veteran reported that his condition continues to flare periodically and usually about once a month or so.  The Veteran reported that he sees a dermatologist and is using Clobetasol cream twice a day during flare-ups.  The examiner noted that the eczema usually affects his bilateral hands, wrist, elbows, neck, axillae, groin and medial thigh.  The examiner also noted that the condition was quiescent.   The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  There were no benign or malignant neoplasms, and the Veteran did not have any systemic manifestations due to any skin disease.  The examiner noted that in the prior 12 months, the Veteran had been treated with topical corticosteroids, to include Clobetasol, for 6 weeks or more but not constant.  The Veteran did not have any other treatments or procedures for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating episodes in the prior 12 months.  

On physical examination the approximate total body area and approximate total exposed body area affected was noted as none.  The examiner noted that the skin examination revealed no visible eczematoid acute lesions or scars.  The Veteran did not have a benign or malignant neoplasm or metastases.  The examiner noted that the Veteran's skin condition did not impact his ability to work.  The examiner noted that skin exam revealed that the Veteran's service-connected eczema was quiescent.  There was no scarring, no skin hypopigmentation or hyperpigmentation, no abnormal skin texture, no missing underlying soft tissue, and no skin induration or inflexibility.

Based on the above, the Board finds that for the entire appeal period the Veteran's eczema has been manifest by less than 5 percent of the total body affected, less than 5 percent of the exposed body affected, and no more than topical therapy required.  

The Board notes that the Veteran has reported that his eczema affects several parts of his body, he has monthly flare-ups, and his condition is worse in the summer.  However, VA treatment records show that the Veteran was repeatedly noted as having "no rash" on his skin.  Additionally, the June 2015, VA examination, conducted during the summer months, repeatedly show that the Veteran did not have any visible signs of eczema on physical examination.  The Board also notes that the Veteran's VA medication list and the Veteran's testimony at the March 2014 Board hearing show that the Veteran has only been prescribed creams and lotions for his condition, to include corticosteroids.  The Board acknowledges the December 2010 statement from Dr. Alvarado that stated he was treating the Veteran with intermittent systemic therapy.  However, systemic therapy is defined as "pertaining to or affecting the body as a whole."  See Dorland's Illustrated Medical Dictionary at 1865 (32nd ed. 2012).  As creams and lotions do not pertain to or affect the body as a whole they would not qualify as systemic therapy.  Additionally, the June 2015 VA examiner noted that the Veteran had only been prescribed topical medications for his condition.  Furthermore, while the Dr. Alverado noted systemic therapy, he did not provide a list of the Veteran's prescribed medications.  As such, the Board finds that there is no medical evidence of record to show that the Veteran has been prescribed more than topical therapy for his service-connected eczema.  As such, a higher rating under diagnostic code 7806 is not warranted.  

The Board has also considered whether the Veteran is entitled to a rating based on the disfigurement.  However, the Veteran does not contend, and the evidence does not show, that the Veteran has any disfigurement.  Instead, on physical examination there was no scarring, no skin hypopigmentation or hyperpigmentation, no abnormal skin texture, no missing underlying soft tissue, and no skin induration or inflexibility.

The Board has also considered whether a higher rating could be assigned under another diagnostic code for skin disabilities.  However based on the size of the diagnoses of record, a higher rating is not warranted under any other diagnostic code.   

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his eczema, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Therefore, there is no reasonable doubt to be resolved and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  



Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss and eczema with the established criteria found in the rating schedule.  Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty hearing and understanding normal conversations.  The Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubt that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In regards to his service-connected eczema, the Board also finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his service-connected eczema and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his service-connected bilateral hearing loss and eczema.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

The appeal of the claim of service connection for residuals of fracture of all toes of the left foot is dismissed.

The appeal of the claim of service connection for laceration of the right ring finger and hand, claimed as arthritis, is dismissed.

The appeal of the claim of service connection for GERD is dismissed.

Entitlement to service connection for residuals of a left shoulder injury is denied.  

Entitlement to an initial rating for bilateral hearing loss is denied.  

Entitlement to an initial rating for eczema is not denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


